Belt., J.
1. Where a verdict and judgment rendered in the municipal court of Atlanta in favor of a materialman were illegal to the extent of the special lien set up therein against the property of the defendant, there was no error by the court in allowing the attorney for the plaintiff (the materialman) to write off such illegal part of the verdict and judgment, pending the defendant’s motion for new trial. Haley v. Covington, 19 Ga. App. 782 (3) (92 S. E. 297); Bennett v. Hazlehurst Mercantile Co., 8 Ga. App. 591 (69 S. E. 1084); Langley v. Simmons, 143 Ga. 699 (85 S. E. 832); Latimer v. Sweat, 125 Ga. 475 (2) (54 S. E. 673); Civil Code (1910), § 5696.
2. There being some evidence to authorize that part of the verdict and ' judgment which was not written off, and no error of law in the trial being shown, the judge of the superior court did not err in overruling the defendant’s petition for certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.